EXHIBIT 10.116

 

NOTICE OF RESTRICTED STOCK AWARD

under the

1987 MICROSEMI CORPORATION STOCK PLAN

 

Name of Employee:

 

«First_Name» «Last_Name»

Date of Grant:

 

 

This Notice evidences that you have been granted shares of Common Stock, par
value $.20 per share (the “Restricted Shares”) of Microsemi Corporation (the
“Company”) pursuant and subject to the terms and conditions of the 1987
Microsemi Corporation Stock Plan (as amended from time to time, the “Plan”). The
Restricted Shares are initially nontransferable and are subject to a substantial
risk of forfeiture. Pending the lapse of these restrictions, the Restricted
Shares shall bear applicable restrictive legends and shall be held in the
custody of a custodian acceptable to the Company. The amount of Restricted
Shares and the time relative to the Date of Grant on which such restrictions
shall lapse are set forth in the following table:

 

 

 

Restrictions Lapse

 

 

 

as to These Respective

 

 

 

Numbers of Shares

 

On Sixth (6th) Anniv.

 

 

 

On Fifth (5th) Anniv.

 

 

 

On Fourth (4th) Anniv.

 

 

 

On Third (3rd) Anniv.

 

 

 

On Second (2nd) Anniv.

 

 

 

On First (1st) Anniv.

 

 

 

On Date of Grant

 

 

 

Total of above Numbers of Shares

 

 

 

Subject to this Grant:

 

 

 

 

Please read this Notice of Restricted Stock Award (“Notice”) and the attached or
linked Restricted Stock Agreement, the Plan and the Plan Prospectus. This
Restricted Stock Award is subject to and governed by the terms and conditions of
the Plan, as well as this Notice and the accompanying or linked Restricted Stock
Agreement, each of which are made a part of one agreement (this “Agreement”).

 

The date and amount of this grant will be reflected on the Merrill Lynch
AwardChoice administration system and you must accept or decline this grant via
the AwardChoice system. To access the AwardChoice system, login to
http://www.benefits.ml.com. Your acceptance of these terms indicates your
agreement that this Restricted Stock Award is granted under and governed by the
terms and conditions of this Notice, the Plan, and the attached or linked
Restricted Stock Agreement, both of which are made a part of this document.

 

If this is your first grant under the Plan, Merrill Lynch will mail you a
personal identification number (“PIN”). You will use this PIN to create an
account with Merrill Lynch. Should you have any questions regarding account
setup, you may contact Merrill Lynch at (877) 767-2404 within the United States
or (609) 818-8894 outside the United States.

 

[The Following Signature Block Appears In Manually Signed Copies]

 

 

MICROSEMI CORPORATION

 

 

 

 

By:

 

 

 

Name:

James J. Peterson

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

MICROSEMI CORPORATION

 

RESTRICTED STOCK AGREEMENT

UNDER THE 1987 MICROSEMI CORPORATION STOCK PLAN

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”), made as of the Date of Grant,
accompanies a Notice of Restricted Stock Award (“Notice”), between Microsemi
Corporation, a Delaware corporation (the “Company”) and the Restricted Stock
grantee (“Employee”), whose identity is as set forth in the Notice.

 

WHEREAS, the Company desires to afford Employee an opportunity to own shares of
the Company’s authorized common stock, par value $0.20 (the “Common Stock”) in
order to carry out the purposes of and pursuant to the 1987 Microsemi
Corporation Stock Plan (as amended from time to time, the “Plan”); and

 

WHEREAS, the Company desires to grant Employee restricted shares on the terms
and subject to the conditions of this Agreement, including the terms and
conditions of the Plan and of the Notice, which are incorporated herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable considerations, the parties have agreed, and do
hereby agree, as follows:

 

Section 1. Grant of Restricted Shares

 

On the terms and conditions set forth in the Notice and on the further terms and
conditions set forth in or incorporated into this Agreement, the Company grants
to the Employee the number of shares set forth in the Notice (the “Restricted
Shares”) which have restrictions that lapse at the times and in the respective
amounts as provided in the Notice. The Notice sets forth the amounts as to which
these restrictions lapse on the Date of Grant or on one or more anniversaries
thereof, as specified in the Notice. To the extent any information in the
Notice, this Agreement, or other information provided by the Company conflicts
with the Plan, the terms and conditions of the Plan shall control. All
capitalized terms in the Notice shall have the meanings ascribed to them in this
Agreement.

 

Section 2. Termination of Employment, Disability, or Death

 

In the event that the Employee ceases to be an employee of the Company and its
subsidiaries for any reason, any Restricted Shares granted to the Employee with
respect to which the restrictions have not lapsed will be forfeited immediately;
provided, however, that if the Employee ceases to be an employee of the Company
due to death, the restrictions shall immediately lapse with respect to all
Restricted Shares granted to the Employee under this Agreement with respect to
which the restrictions shall have not previously lapsed. The Employee shall
execute such assignments, documents and further instruments as the Company may
request in order to evidence any forfeiture.

 

Section 3. Modification, Extension, and Renewal of Restrictions: Alteration of
Restriction Periods

 

Subject to the terms and conditions of the Plan, the Committee may modify or
eliminate the restrictions applicable to any Restricted Stock Award in such a
way as would be consistent with the Plan and not extend the times before which
restrictions shall lapse. Without limitation of the foregoing, the Committee may
at any time and from time to time in its discretion designate shorter periods of
time until the restrictions shall lapse as for any of the Restricted Shares or
modify any other terms or conditions applicable to the Restricted Shares;
provided, however, the Committee shall have no obligation whatsoever to make any
changes to the Restricted Stock Award.

 

Section 4. Changes in Capital Structure

 

If the outstanding securities of the class then constituting the Restricted
Shares are increased, decreased or exchanged for or converted into cash,
property or a different number or kind of shares or securities, or if cash,
property or shares or securities are distributed in respect of such outstanding
securities constituting Restricted Shares, in either case as a result of a
reorganization, merger, consolidation, recapitalization, restructuring,
reclassification, dividend or other distribution, stock split, reverse stock
split, spin-off or the like, or if substantially all of the property and assets
of the Company are sold, then, unless the terms of such transaction shall
provide otherwise, the Committee shall make appropriate and proportionate
adjustments in the number and type of shares or

 

1

--------------------------------------------------------------------------------


 

other securities or cash or other property that may constitute the Restricted
Shares. Any amounts paid in respect of Restricted Shares shall be treated as
additional Restricted Shares and shall be subject to the same restrictions and
other terms and conditions that apply to the Restricted Shares with respect to
which such securities or assets are paid.

 

Section 5. Withholding and Taxes

 

The Company shall have the right, in connection with the grant or lapse of
restrictions of the Restricted Shares subject to this agreement, (i) to withhold
from Employee’s salary, wages, or other remuneration or payment otherwise due by
the Company to the Employee an amount equal to any federal, state, or local
income taxes, employment taxes, Federal Insurance Contributions Act
withholdings, or other amounts as are required by applicable law or governmental
regulation to be withheld in connection with the grant or lapse of restrictions
of the Restricted Shares, (ii) to require the Employee to pay the Company an
amount in cash sufficient to provide for any such taxes so required to be
withheld, or (iii) to sell or repurchase such number of the Restricted Shares as
may be necessary so that the net proceeds of such sale or repurchase shall be in
an amount sufficient to provide for any such taxes so required to be withheld or
to be paid at any time by the Employee on account of ordinary income recognized
. For these purposes, the Company may calculate or estimate such amounts and may
base these amounts on such calculations or estimations using such assumptions as
the Company determines to be reasonable or convenient for the administration of
the Plan in the Company’s sole and absolute discretion, and the Company shall
have no liability whatsoever of any kind or description to the Employee or any
other person on account of such amounts being higher or lower than the actual
withholdings required or the taxes actually due from the Employee  The Company
may condition any transfer of any shares of the Company’s Common Stock and the
lapsing of any restrictions on any Restricted Shares on the satisfaction by
Employee of all applicable withholding or tax obligations.

 

In the event that the Employee elects to sell any of the Restricted Shares in
order to use the proceeds of such sale to fund any tax withholding or taxes due
in connection with the grant or lapse of restrictions of the Restricted Shares,
the Employee agrees that any such sales shall be made pursuant to a Rule 10b5-1
trading plan which the Employee agrees to adopt during an open trading window as
promptly as practicable and prior to the scheduled lapse of restrictions.

 

The foregoing is not intended to provide tax advice. Employee acknowledges that
the tax consequences associated with the Restricted Stock Award are complex and
that the Company has urged the Employee to review with the Employee’s own tax
advisors the federal, state, and local tax consequences of this Restricted Stock
Award. The Employee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. The Employee understands
that Employee (and not the Company) shall be solely responsible for the amount
and payment of the Employee’s own tax liability that may arise as a result of
the grant or lapsing of restrictions of the Restricted Stock Award.

 

Section 6. Other Terms

 

The Notice sets forth (i) the number of Restricted Shares, (ii) the Date of
Grant of the Restricted Shares, (iii) the original schedule on which
restrictions shall lapse for the Restricted Shares, and (iv) any other
performance criteria or other conditions to the lapsing of restrictions.

 

Section 7. Non-Transferability

 

As to all Restricted Shares whose restrictions shall not yet have lapsed, such
shares shall not be assignable or transferable except (i) by will or by the laws
of descent and distribution, or (ii) subject to the final sentence of this
Section 7, upon dissolution of marriage pursuant to a property settlement or
domestic relations order, or (iii) as permitted on a case-by-case basis in the
discretion of, and subject to such conditions as may be imposed by, the
Committee to permit transfers to immediate family members, family trusts or
family foundations of the Employee under circumstances that would not adversely
affect the interests of the Company. Until such time as, and except to the
extent that, these restrictions lapse pursuant to this Agreement, the Restricted
Shares shall be evidenced by a certificate bearing a legend indicating that
restrictions on transfer exist under this Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 8. Compliance with Securities Laws

 

The obligation of the Company to sell, issue or deliver shares of its common
stock under the Plan is subject to all applicable federal, state and foreign
laws, rules and regulations and to such approvals by any governmental or
regulatory agency as may be required.

 

The Company shall not be required to register in a Employee’s name or deliver
any shares of its common stock prior to the completion of any registration or
qualification of such shares under any federal, state or foreign law or any
ruling or regulation of any government body which the Committee shall, in its
sole discretion, determine to be necessary or advisable. The Plan constitutes an
unfunded arrangement for key employees. Unless the shares of the Company’s
common stock constituting the Restricted Shares have been registered under the
Securities Act of 1933, as amended, or the Company has determined that such
registration is unnecessary, the Employee may be required by the Company to give
a representation in writing that the Employee will retain such shares of Company
common stock for his or her own account for investment and not with a view to,
or for sale in connection with, the distribution of any part thereof, and the
Company may issue stop transfer instructions to its transfer agent. Furthermore,
the Company may stamp any certificates representing Restricted Shares with,
among other things, a legend to the effect that such shares have not been
registered under the Securities Act of 1933 and that the Common Stock may not be
sold or transferred until so registered, or until an opinion of counsel
satisfactory to the Company is received to the effect that such registration is
not necessary. In the event the Restricted Shares issued under the Agreement are
registered under the Securities Act of 1933, as amended, then such investment
representations and legend restrictions pursuant to federal securities law shall
be inapplicable with respect to the Restricted Shares.

 

Section 9. No Right to Company Employment

 

Nothing in the Plan or as a result of the grant of Restricted Shares shall
confer on the Employee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Employee’s
employment at any time.

 

Section 10. Rights as a Stockholder

 

Subject to the provisions of the Plan, the Notice and this Agreement, Employee
shall have all of the powers, preferences, and rights of a holder of Common
Stock with respect to the shares of Common Stock comprising the Restricted
Shares. In order to facilitate the safekeeping of the Restricted Shares,
Employee and the Company hereby appoint Mellon Investor Services LLC, or its
designate, as custodian of the Restricted Shares pending the lapse of
restrictions thereon at the time or on the conditions as set forth in the
Notice.

 

Section 11. Section 83(b) Election

 

Employee, relying solely on the Employee’s own tax advisors, may choose whether
or not to file any Section 83(b) election under Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the Date of Grant. A specimen form for making such an election and a
summary description of federal income tax consequences of making such an
election are attached as Appendix A hereto. Employee acknowledges that it is
Employee’s sole responsibility, and not whatsoever the Company’s responsibility,
to file any election under Section 83(b) of the Code on a timely basis. The
Company shall not file such elections for Employee even if Employee requests
that the Company or its representatives make a filing on employee’s behalf. A
Section 83(b) election would indicate Employee’s choice to currently recognize
taxable ordinary income equal to the fair market value of the Restricted Shares
on the Date of Grant. FILING A SECTION 83(b) ELECTION WOULD BE AN ELECTION TO BE
TAXED CURRENTLY ON THE FAIR MARKET VALUE OF ALL THE RESTRICTED SHARES AND WOULD
SUBJECT THE EMPLOYEE TO IMMEDIATE TAXATION AND SIGNIFICANT RISKS AND
UNCERTAINTIES. If an 83(b) election is not made, then Employee will not
recognize taxable ordinary income unless and until the forfeiture restrictions
applicable to Restricted Shares shall have lapsed.

 

Section 12. Limited Time to Assert Claims; Venue

 

Neither party will assert any claim or cause of action against the other on
account of any breach of this Agreement by the other more than one (1) year
following occurrence of the breach or more than six (6) months

 

3

--------------------------------------------------------------------------------


 

following discovery of the breach, whichever period is earlier to expire. Each
of the parties hereto consents to the non-exclusive jurisdiction of any state or
federal court located within the County of Orange, State of California or the
county and state in which Employee worked for the Company or a direct or
indirect subsidiary thereof, and agrees that any actions or proceedings relating
to this Agreement may be litigated in such courts, and each of the parties
waives any objection which it may have based on personal jurisdiction, improper
venue or forum non conveniens to the conduct of any such action or proceeding in
any such court. Each of the parties acknowledges that the Company is executing
and performing this Agreement in Orange County, California.

 

Section 13. Governing Law

 

This Agreement shall be subject to, and governed by, the laws of the State of
Delaware irrespective of the fact that one or more of the parties now is, or may
become, a resident of a different state.

 

Section 14. Entire; Binding and Severable Agreement

 

The Notice, including the Agreement, and the Plan set forth the entire
understanding between the parties as to the subject matter hereof and supersedes
all prior oral or written and contemporaneous oral discussion, agreement and
understandings of any kind or nature. This Agreement shall inure to the benefit
of and be binding on the parties hereto and their respective heirs, executors,
administrators, successors and assigns. In the event any parts of this Agreement
are found to be void, the remaining provisions of this Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.

 

Section 15. The Plan

 

The Restricted Shares are subject to, and the Company and Employee agree to be
bound by, all of the terms and conditions of the Plan, as the same shall be
amended from time to time in accordance with the terms thereof. A copy of the
Plan and other documents referred to herein are available for inspection by the
Employee during business hours at the principal office of the Company.

 

Section 16. Certain Definitions

 

“Committee” shall mean the Company’s Compensation Committee or any other
committee appointed by the Board to administer the Plan or the Board itself to
the extent it administers the Plan itself.

 

“Date of Grant” shall mean the date specified in the Notice.

 

“Restricted Stock Award” shall mean the Award of Restricted Shares to the
Employee under this Agreement in the amount specified in the Notice.

 

All other capitalized terms used herein, and not otherwise defined herein, shall
have the meanings given to them in the Plan.

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

FEDERAL INCOME TAX CONSEQUENCES OF A SECTION 83(b) TAX ELECTION

 

IF YOU CHOOSE NOT TO MAKE A SECTION 83(b) ELECTION, YOU DO NOT NEED TO DO
ANYTHING. PLEASE CONSIDER THE SIGNIFICANT RISKS INVOLVED IN MAKING A SECTION
83(b) ELECTION BEFORE YOU CONSIDER DOING SO. MAKING A SECTION 83(b) ELECTION
RESULTS IN IMMEDIATE TAX CONSEQUENCES FOR YOU. YOU MUST CONSULT YOUR OWN
INDEPENDENT TAX ADVISOR IF YOU ARE CONSIDERING WHETHER OR NOT TO MAKE SUCH
ELECTION. YOU MUST RELY SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THAT
DECISION. IT IS SOLELY YOUR OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
AN ELECTION UNDER SECTION 83(b), IF YOU CHOOSE TO DO SO.

 

This is general information and is not tax advice. You are solely responsible
for independently obtaining tax advice with regard to your Restricted Stock
Award and deciding whether or not choosing to make a Section 83(b) election
would be in your best interests.

 

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
if you do not send a Section 83(b) election to the Internal Revenue Service,
then you will recognize ordinary income on account of Restricted Shares on the
date or dates when the restrictions lapse. The amount of taxable income will be
equal to the difference between the purchase price paid (if any) for the
Restricted Shares and the fair market value of the shares at the time the
restrictions lapse. If you do not file a Section 83(b) election, then you will
defer recognizing your taxable income until the forfeiture restrictions lapse as
to Restricted Shares.

 

You may, at your option, elect (by sending a Section 83(b) election to the
Internal Revenue Service) to instead be taxed immediately, rather than when such
shares cease to be subject to such forfeiture restrictions. You may make such
election only by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Date of Grant. A
specimen form for making this election is attached hereto; however, its
inclusion is not intended as any recommendation whatsoever that you make any
such election. If you file an election under Section 83(b) of the Code, you will
immediately become responsible to pay ordinary income taxes on account of
receiving the Restricted Shares, even though these shares will continue, unless
and until the restrictions lapse, to be subject to a substantial risk of
forfeiture and even though there is a risk that you will never be able to
transfer or sell the Restricted Shares. If you make the Section 83(b), election
you will be taxed on the entire fair market value of all the Restricted Shares
on the Date of Grant, and you will need to provide your own funds for all needed
tax withholding and/or tax payments. Those funds would need to come from some
source other than the Restricted Shares because those Restricted Shares are
initially nontransferable.

 

The following procedures are prescribed by the Internal Revenue Service of the
U.S. Treasury with respect to making an effective election under Section 83(b)
of the Code:

 

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Date of Grant of your Restricted Shares. This filing should be made by
registered or certified mail, return receipt requested.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

3. You must also file another copy of the election form with your federal income
tax return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.

 

1

--------------------------------------------------------------------------------


 

SPECIMEN SECTION 83(b) TAX ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

 

(1)

The taxpayer who performed the services is:

 

 

 

Name:

 

 

 

Address:

 

 

 

Taxpayer Identification No.:

 

 

(2)

The property with respect to which the election is being made is
                    shares of the common stock, par value $0.20 per share, of
Microsemi Corporation, a Delaware corporation (the “Company”).

 

 

(3)

The property was issued on                                  , 200     .

 

 

(4)

The taxable year in which the election is being made is the calendar year
200     .

 

 

(5)

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Restricted Stock Agreement. The
amount of Restricted Shares and the time relative to the Date of Grant on which
such restrictions shall lapse are set forth in the following table:

 

 

 

Restrictions Lapse

 

 

 

as to These Respective

 

 

 

Numbers of Shares

 

On Sixth (6th) Anniv.

 

 

 

On Fifth (5th) Anniv.

 

 

 

On Fourth (4th) Anniv.

 

 

 

On Third (3rd) Anniv.

 

 

 

On Second (2nd) Anniv.

 

 

 

On First (1st) Anniv.

 

 

 

On Date of Grant

 

 

 

Total of above Numbers of Shares

 

 

 

Subject to this Grant:

 

 

 

 

(6)

The fair market value at the time of transfer (determined without regard to any
lapse restriction) is $                    per share, for a total of
$                    .

 

 

(7)

The amount paid for such property was $0.00 per share.

 

 

(8)

A copy of this statement was furnished to the Company for whom taxpayer rendered
the services underlying the transfer of property.

 

 

(9)

This statement is executed on                     , 200      .

 

 

Taxpayer’s Signature:

 

 

Spouse’s (if any) Signature:

 

 

 

 

Taxpayer’s Printed Name:

 

 

Spouse’s (if any) Printed Name:

 

 

2

--------------------------------------------------------------------------------